IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                   June 28, 2011 Session

                  STATE OF TENNESSEE v. MICHAEL LEWIS

                     Appeal from the Circuit Court for Bledsoe County
                            No. 51-2007 Buddy Perry, Judge



                  No. E2010-02294-CCA-R3-CD - Filed October 17, 2011


Appellant, Michael Lewis, was indicted by the Bledsoe County Grand Jury for child abuse.
Appellant waived his right to counsel and represented himself at trial. He was convicted and
sentenced to three years in incarceration. Appellant filed a motion for new trial, which was
granted by the trial court. The State filed an application for permission to appeal pursuant
to Tennessee Rule of Appellate Procedure 9 and an application for stay. This Court granted
the appeal and found that the trial court improperly granted the new trial, reinstating
Appellant’s convictions and sentence. State v. Michael Lewis, No. E2008-02141-CCA-R9-
CD, 2009 WL 4017158 (Tenn. Crim. App., at Knoxville, Nov. 20, 2009). On remand, the
trial court denied the motion for new trial. Appellant appeals to this Court, seeking
resolution of the following issues: (1) whether the indictment was valid; (2) whether the
verdict form was invalid; (3) whether the trial court improperly instructed the jury; (4)
whether the trial court improperly allowed testimony from Tonya Hickman and Rhonda Sills
about statements made by the victim; (5) whether the trial court improperly excluded the
testimony of Appellant’s children at the sentencing hearing; and (6) whether the trial court
improperly sentenced Appellant. After a review of the record, we determine that Appellant
is not entitled to relief with respect to issues 1-5. However, we determine that the trial court
improperly ordered Appellant to serve his sentence consecutively to a sentence for civil
contempt. Accordingly, the matter is remanded to the trial court for entry of a corrected
judgment to reflect that Appellant’s sentence is to be served concurrently to his sentence for
civil contempt. In all other respects, the judgment of the trial court is affirmed.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed;
                        Reversed in Part and Remanded.

J ERRY L. S MITH, J., delivered the opinion of the court, in which J OHN E VERETT W ILLIAMS and
D. K ELLY T HOMAS, J R., JJ., joined.

Keith H. Grant, Chattanooga, Tennessee, for the appellant, Michael Lewis.
Robert E. Cooper, Jr., Attorney General and Reporter; Leslie E. Price, Assistant Attorney
General; J. Michael Taylor, District Attorney General; and James W. Pope, III, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                                      OPINION

                                                Factual Background

        In July of 2007, Appellant was indicted for one count of child abuse, for an incident
that took place in December of 2006, involving Appellant’s son, who was six years old at the
time.1 Appellant waived his right to an attorney and chose to represent himself at trial. The
trial court appointed someone from the Public Defender’s Office as elbow counsel.

      At trial, Tonya Hickman, the mother of the victim, testified. The victim was born on
May 30, 2000. Ms. Hickman described the victim as hyperactive and stated that he took
medication for ADHD.

        Ms. Hickman had primary custody of the victim, and Appellant had weekend
visitation rights. On Friday, December 15, 2006, Ms. Hickman took the victim to JJ’s
Market at 5:00 p.m. to meet Appellant for regularly scheduled weekend visitation. She was
scheduled to pick the victim up at the same location at 5:00 p.m. on Sunday, December 17,
2006.

        Sometime that weekend, Ms. Hickman received a call from Appellant’s girlfriend,
Renee Richardson. Ms. Richardson wanted to know if the victim could stay with Appellant
for a few more days. Ms. Hickman denied that request.

        When Ms. Hickman went to pick up the victim on Sunday, Appellant was about thirty
to forty-five minutes late. The victim got out of the car, walking with his head down. Ms.
Hickman asked the victim if he had gotten a “whipping” from his father. The victim told his
mother that he had gotten a whipping because he lied to Appellant about breaking a window
in the truck or a latch on the truck. At that time, the victim pulled up his shirt exposing “long
red whelps” on the “lower middle part” of his back. Some of the marks “wrapped around
[the victim’s] arms.” Ms. Hickman also noticed “whelps” on the victim’s chest, bottom,
arms, and legs that were “deep in the skin.” The victim also had a knot on his head.




       1
           It is the policy of this Court not to identify minor victims of child abuse.

                                                            -2-
        Ms. Hickman drove the victim directly to the jail and met with Tammy Seals. Ms.
Hickman was concerned about the victim’s safety. Appellant had made threats to Ms.
Hickman and her family in the past. Ms. Hickman had even taken out an order of protection
against Appellant at one time when he threatened to kill her. After going to the jail, Ms.
Hickman took the victim to the hospital where the victim was treated and released. While
at the hospital, the victim was given medication for pain.

      The following day, Ms. Hickman swore out a warrant against Appellant, and
photographs were taken of the victim’s injuries.

        The victim testified at trial. The victim recalled that he spent the weekend with his
father and his father’s two other children. The victim had a conversation with Appellant
sometime that weekend about lying. The children were playing in the car when a part of the
window broke. Appellant found out about the window, picked the victim up by his hair, and
whipped him with a switch. The victim testified that it hurt when Appellant whipped him
and that he cried and had marks on his legs and bottom. The victim thought that he had all
of his clothes on during the whipping.

        According to the victim, Appellant explained that the whipping was for “everything”
that he had done that weekend. The victim admitted that prior to the window being broken,
he had kicked one of the other children in the face with his boots. Appellant had also already
told the victim not to lie anymore. The victim maintained that he did not lie about breaking
the window. He claimed that one of the other children broke the window.

        Tammy Seals, the jailer at the Bledsoe County Jail, testified that Ms. Hickman brought
the victim in to the jail on December 17, 2006. At the time, Ms. Seals observed red, obvious
welts on his lower back and buttocks. As a result of what she saw, Ms. Seals sent Ms.
Hickman and the victim to the emergency room. Ms. Seals said that the photographs did not
adequately portray the severity of the welts.

       The victim was examined by Sharon Holiday, a nurse at the emergency room at
Erlanger Hospital in Bledsoe County. The victim informed Ms. Holiday that he was whipped
with a switch by his father. Ms. Holiday described the welts on the victim as raised and red.
Ms. Holiday observed marks that went down almost to the victim’s ankles. Ms. Holiday
called Child Protective Services as a result of the injuries.

       Ms. Holiday explained that the injuries appeared much worse in person than in the
pictures taken by the police. Her opinion was corroborated by the testimony of Larry
Billingsley, a paramedic who was working triage in the emergency room when the victim
arrived.

                                             -3-
       Rhonda Sills, a youth services officer, saw the victim on December 17, 2006.
According to Ms. Sills, the victim had welts “crisscrossed all down his back” in addition to
marks on his legs, arms, and chest. Ms. Sills did not observe marks on the victims face or
head but was told by the victim that “his daddy lifted him up by the hair of the head, but he
didn’t have any marks on his face or head.” Ms. Sills also thought the injuries were more
visible in person than in the photographs. Additionally, she testified that she believed the
victim’s allegations that his father had whipped him after telling a lie.

        Lashelle Worley, a worker for the Department of Children’s Services, observed the
victim’s injuries on the day he was brought into the hospital. The victim had over 100
scratch or switch marks that extended from beneath his shoulder blades down to his ankles.
A majority of the marks were two or three inches long. The marks were “deep” and the
victim looked like he “had been rolled within a briar patch.” Ms. Worley was of the opinion
that the marks were less visible in the photographs.

      When Ms. Worley spoke to Appellant, he admitted causing the injuries. Appellant
claimed that he did not want his “children to be around him” if he could not “discipline”
them.

      The allegations of child abuse were investigated by Investigator Ricky Seals of the
Bledsoe County Sheriff’s Department. Photographs were taken of the injuries on December
17 by Investigator Seals who described the wounds as being more “intense” than they
appeared in the photographs.

       Appellant testified that he picked the victim up on the weekend of December 15,
2007. On Saturday, December 16, 2007, he and his children were at McDonald’s when he
noticed the latch on his truck window was broken. Appellant knew that the children had
been playing in the truck, so he asked them about the window. The children denied breaking
the window. Appellant testified that he talked to the children about lying. The siblings
denied breaking the window. Appellant maintained that the victim was lying and the other
children were not lying.

      Appellant also testified that the victim hit one of his siblings in the face with his boots
on Sunday. Appellant placed the victim in time out.

        Later that evening, the victim’s mother called Appellant about the victim staying
longer. Appellant thought that his girlfriend had called the mother to see if the child could
stay longer. At some point during the conversation, the mother told Appellant that the victim
lied all the time. After the telephone conversation, the victim eventually told Appellant that
he and a sibling broke the window.

                                               -4-
         Appellant was mad at the victim and wanted to teach him that his behavior was
wrong. Appellant admittedly pulled down the victim’s pants and whipped him with a switch
“about 20 times” as the victim tried to get away. Appellant claimed that the victim was also
wearing a shirt and a jacket, which were not removed. Appellant denied picking the victim
up by his hair. At the time of the offense, Appellant was approximately 235 to 240 pounds.
The victim was six years old, less than four feet tall, and weighed less than 100 pounds.
Appellant whipped the victim to “teach him right from wrong” because he had “learned to
manipulate and lie to people.” Appellant’s intent “wasn’t to jerk [his] kid up and wear him
out with a stick and make him have whelps [sic] and bleed, [his] intentions were to teach him
that it’s wrong to lie, it’s wrong to lie and manipulate other people.” Appellant insisted that
it was better for the victim to have a few “whelps” rather than go his whole life “thinking it’s
okay to lie to people.” Appellant thought that the whipping worked because the victim had
not lied since the incident. In fact, Appellant claimed that he would “do it again” if given
the chance, in order to impart a good influence on his son.

       Appellant was convicted and sentenced to three years in incarceration. A motion for
new trial was granted by the trial court. The State filed an application for permission to
appeal pursuant to Tennessee Rule of Appellate Procedure 9 and an application for stay.
This Court granted the appeal and found that the trial court improperly granted the new trial,
reinstating Appellant’s convictions and sentence. State v. Michael Lewis, No. E2008-02141-
CCA-R9-CD, 2009 WL 4017158 (Tenn. Crim. App., at Knoxville, Nov. 20, 2009). On
remand, the trial court denied the motion for new trial. On appeal to this Court, Appellant
seeks resolution of the following issues: (1) whether the indictment was valid; (2) whether
the verdict form was valid; (3) whether the trial court improperly instructed the jury; (4)
whether the trial court improperly allowed testimony from Tonya Hickman and Rhonda Sills
about statements made by the victim; (5) whether the trial court improperly excluded the
testimony of Appellant’s children at the sentencing hearing; and (6) whether the trial court
improperly sentenced Appellant.

                                            Analysis
                                   Validity of the Indictment

        Initially, Appellant complains that the indictment “combined sections (a) and (b) of
T.C.A. § 39-15-401” and effectively denied Appellant a unanimous verdict. Specifically,
Appellant complains that the addition of the words “so as to adversely affect the health and
welfare of said child” effectively made it impossible for the jury to determine whether
Appellant “inflicted injury” or “adversely affected the health and welfare” of the child. The
State contends that Appellant waived the issue for failure to raise it pretrial and, in any event,
that the indictment was sufficient.



                                               -5-
        Ordinarily, defenses and objections based upon defects in an indictment must be
raised prior to trial or they are waived, unless they relate to the court’s lack of subject matter
jurisdiction or to the failure of the indictment to charge an offense. See, e.g., Tenn. R. Crim.
P. 12(b)(2), (f); State v. Wyatt, 24 S.W.3d 319, 322 (Tenn. 2000) State v. Nixon, 977 S.W.2d
119, 120–23 (Tenn. Crim. App. 1997). The particular indictment defect raised by this
defendant is of neither sort. Further, it is undisputed that Appellant herein failed to object
to the indictment prior to trial. Moreover, Appellant failed to cite to any authority to support
his claim. Tennessee Rule of Appellate Procedure 27(a)(7) provides that a brief shall contain
“[an] argument . . . setting forth the contentions of the appellant with respect to the issues
presented, and the reasons therefor, including the reasons why the contentions require
appellate relief, with citations to the authorities and appropriate references to the record . .
. relied on.” Tennessee Court of Criminal Appeals Rule 10(b) states that “[i]ssues which are
not supported by argument, citation to authorities, or appropriate references to the record will
be treated as waived in this court.” See also State v. Sanders, 842 S.W.2d 257 (Tenn. Crim.
App. 1992) (determining that issue was waived where defendant cited no authority to support
his complaint). Appellant failed to object to the indictment prior to trial and has failed to cite
any authority in his brief to support his argument. Therefore this issue is waived.

                                         Verdict Form

        Next, Appellant complains that the trial court used an erroneous verdict form.
Specifically, Appellant complains that the verdict form was “unclear” because there was
“only one place to fill in guilty or not guilty, and such spot was under Count I.” Appellant
argues that this did not give the jury the option of finding Appellant not guilty on Count I but
guilty on a lesser included offense. Appellant also argues that the form was improperly filled
out by the jury. The State disagrees with Appellant, arguing that Appellant has waived the
issue for failure to object at the time of the verdict.

        Again, Appellant has waived consideration of this issue on appeal by failing to
contemporaneously object to the form of the verdict upon its return by the jury. Tenn. R.
App. P. 36(a); State v. Jason White, No. W2003-02558-CCA-R3-CD, 2005 WL 729167, at
*7 (Tenn. Crim. App., at Knoxville, Mar. 30, 2005), perm. app. denied, (Tenn. Oct. 10, 2005)
(determining defendant waived any issue with verdict form for failing to object at the time
of the verdict).

       Moreover, the verdict form herein is clear. The trial court instructed the jury that
Appellant was “charged in the indictment with the offense of abuse of a child under age six,
which caused injury.” The trial court explained that the indictment included the lesser
included offenses of child abuse and simple assault. The trial court instructed the jury on the
elements of the charged offense as well as the lesser included offenses. Further, the trial

                                               -6-
court instructed the jury to consider the charged offense first, then to proceed to the lesser
included offenses in order. The verdict form provided to the jury listed the charged offense
with a blank for the jury to write guilty or not guilty. The jury wrote in guilty under the
charged offense. Finally, the trial court clarified the jury’s verdict. After receiving the
verdict form, the trial court stated, “I can guess by what you’ve done, but I need to make sure
that you confirm it.” The trial court then read the following from the verdict form, “We, the
jury, find the defendant guilty.” The trial court stated that “obviously, [the jury] picked the
first offense, which is child abuse of a child age six or less with injury” but confirmed the
verdict by asking the jury to indicate whether the verdict was unanimous by a show of hands.
Appellant is not entitled to relief on this issue.

                                         Jury Instructions

        Appellant next argues that the trial court erred in instructing the jury on the definitions
of “intentionally, knowingly, recklessly, and bodily injury.” Specifically, Appellant
complains that the trial court modified the definition of “knowingly” and left out parts of the
definitions of “recklessly” and “bodily injury.” The State concedes that the trial court
erroneously instructed the jury on the definition of “knowingly,” but argues that the error was
harmless because it placed a higher burden of proof on the State. With regard to the
remaining instructions, the State insists that Appellant has failed to establish error on the part
of the trial court.

        A trial court has a “duty to give a complete charge of the law applicable to the facts
of the case.” State v. Harris, 839 S.W.2d 54, 73 (Tenn. 1992). Anything short of a complete
charge denies a defendant his constitutional right to trial by a jury. State v. McAfee, 737
S.W.2d 304, 308 (Tenn. Crim. App. 1987). However, Tennessee law does not mandate that
any particular jury instructions be given so long as the trial court gives a complete charge on
the applicable law. See State v. West, 844 S.W.2d 144, 151 (Tenn. 1992). A charge is
prejudicial error “if it fails to fairly submit the legal issues or if it misleads the jury as to the
applicable law.” State v. Hodges, 944 S.W.2d 346, 352 (Tenn. 1997) (citing State v. Forbes,
918 S.W.2d 431, 447 (Tenn. Crim. App. 1995); Graham v. State, 547 S.W.2d 531 (Tenn.
1977)). In determining whether jury instructions are erroneous, this Court must review the
charge in its entirety and invalidate the charge only if, when read as a whole, it fails to fairly
submit the legal issues or misleads the jury as to the applicable law. State v. Vann, 976
S.W.2d 93, 101 (Tenn. 1998).

        At the conclusion of the proof, the trial court instructed the jury that Appellant was
charged with the offense of “child abuse of a child under age six, which caused injury.” The
trial court listed the applicable lesser included offenses and instructed the jury on the
elements of each offense. Then the trial court defined a few of the terms as follows:

                                                 -7-
               “Intentionally” means that a person acts intentionally with respect to a
       result of the conduct when it is the person’s conscious objective or desire to
       cause the result.

               “Knowingly” means that a person acts knowingly with respect to a
       result of the conduct when the person is aware that the [conduct] is reasonably
       certain to cause the result.

              “Reckless” means that a person acts recklessly with respect to the result
       of the conduct when the person is aware of but consciously disregards a
       substantial and unjustifiable risk that the result will occur.

             The requirement of recklessly is established if it’s shown that the
       defendant acted knowingly or intentionally.

               “Bodily injury” includes a cut, an abrasion, a bruise, burn, or any type
       [of] disfigurement.

         The State correctly notes that in State v. Ducker, 27 S.W.3d 889, 896-97 (Tenn. 2000),
our state supreme court held that in child abuse prosecutions under Tennessee Code
Annotated Sections 39-15-401, -402, the mens rea of “knowing” refers only to the
“treatment” of a child, and that the State need not prove that the defendant knew his conduct
would result in bodily or serious bodily injury, only that the defendant is “aware of the nature
of the conduct.” T.C.A. § 39-11-302. In other words, the State does not have to prove that
the defendant “intended to cause injury to the child.” State v. Toliver, 117 S.W.3d 216, 230
(Tenn. 2003). The defendant must “‘know’ that his treatment of the child is abusive, even
if it need not be proven that he ‘know’ that his conduct will result in bodily injury or serious
bodily injury.” State v. Prater, 137 S.W.3d 25, 33 (Tenn. Crim. App. 2003) (quoting State
v. Russell Maze, No. M2000-02249-CCA-R3-CD, 2002 WL 1885118, at *5 (Tenn. Crim.
App., at Nashville, Aug. 16, 2002)).

        In the case herein, the trial court clearly utilized an improper instruction for the
definition of the word “knowingly.” Erroneous jury instructions require a reversal, unless
the error is harmless beyond a reasonable doubt. See Welch v. State, 836 S.W.2d 586, 590
(Tenn. Crim. App. 1992). By instructing the jury that the State had to establish that the
defendant knowingly injured the victim, the trial court effectively raised the State’s burden.
Moreover, Appellant did not deny whipping the child. In fact, he argued that the whipping
was justified. Thus, the error in the jury instructions was harmless.




                                              -8-
        Appellant also argues that the trial court left out parts of the definitions of “recklessly”
and “bodily injury.” Appellant fails to note what portions of the definitions were left out.
As stated above, Tennessee Rule of Appellate Procedure 27(a)(7) provides that a brief shall
contain “[an] argument . . . setting forth the contentions of the appellant with respect to the
issues presented, and the reasons therefor, including the reasons why the contentions require
appellate relief, with citations to the authorities and appropriate references to the record . .
. relied on.” Tennessee Court of Criminal Appeals Rule 10(b) states that “[i]ssues which are
not supported by argument, citation to authorities, or appropriate references to the record will
be treated as waived in this court.” See also State v. Sanders, 842 S.W.2d 257 (Tenn. Crim.
App. 1992) (determining that issue was waived where defendant cited no authority to support
his complaint). Appellant fails to cite any authority to support his argument. Moreover,
Appellant failed to object to the instructions at trial. This Court has no obligation to grant
relief “to a party responsible for an error or who failed to take whatever action was
reasonably available to prevent or nullify the harmful effect of an error.” Tenn. R. App. P.
36(a). Therefore this issue is waived.

                                       Witness Testimony

         Next, Appellant complains that the trial court erred in allowing Tonya Hickman and
Rhonda Sills to testify at trial on matters that were “hearsay and speculation” in addition to
“hearsay statements the child victim allegedly made to them.” The State responds by urging
this Court to determine that Appellant waived the issue for failure to object to the testimony
at trial. The State also argues that Appellant is not entitled to relief because Appellant failed
to identify specific statements made by Ms. Hickman that were objectionable and the
statements made to Ms. Sills were not hearsay.

        Appellant failed to object at trial to the statements he now complains of on appeal.
As stated above, this Court has no obligation to grant relief “to a party responsible for an
error or who failed to take whatever action was reasonably available to prevent or nullify the
harmful effect of an error.” Tenn. R. App. P. 36(a). Moreover, Appellant does not
specifically identify what statements made by Ms. Hickman were hearsay. Appellant also
failed to cite authority for his arguments. Again, Tennessee Court of Criminal Appeals Rule
10(b) states that “[i]ssues which are not supported by argument, citation to authorities, or
appropriate references to the record will be treated as waived in this court.” Finally,
Appellant actually elicited some of the alleged hearsay statements from Ms. Sills during
cross-examination. He cannot now “take advantage of errors which he himself committed,
or invited, or induced the trial court to commit, or which were the natural consequence of his
own neglect or misconduct.” Norris v. Richards, 246 S.W.2d 81, 85 (Tenn. 1952).
Therefore this issue is waived.



                                                -9-
                                          Sentencing

        Lastly, Appellant raises several claims with regard to his sentence. Specifically,
Appellant insists that the trial court erred by refusing to allow Appellant to call his children
to testify at the sentencing hearing. Further, Appellant argues that the trial court erred in
determining the length of his sentence, in denying an alternative sentence, and in imposing
consecutive sentencing. The State counters that the length of Appellant’s sentence was
appropriate but concedes that the trial court erred in imposing a consecutive sentence “based
solely on the fact that the prior sentence is civil in nature.”

                             A. Witnesses at Sentencing Hearing

       We will first address Appellant’s argument that the trial court erred by refusing to
allow him to call his children to testify at the sentencing hearing. Appellant has waived this
issue for failure to support his argument with citation to authorities or argument. Tenn. R.
Crim. App. 10(b). Further, Appellant failed to establish that he actually subpoenaed his
children to testify and/or what their testimony would have been at the sentencing hearing.
This issue is waived.

                                         B. Sentence

        With regard to Appellant’s actual sentence, we recall that “[w]hen reviewing
sentencing issues . . . , the appellate court shall conduct a de novo review on the record of the
issues. The review shall be conducted with a presumption that the determinations made by
the court from which the appeal is taken are correct.” T.C.A. § 40–35–401(d). “[T]he
presumption of correctness ‘is conditioned upon the affirmative showing in the record that
the trial court considered the sentencing principles and all relevant facts and circumstances.’”
State v. Carter, 254 S.W.3d 335, 344-45 (Tenn. 2008) (quoting State v. Ashby, 823 S.W.2d
166, 169 (Tenn. 1991)). “If . . . the trial court applies inappropriate mitigating and/or
enhancement factors or otherwise fails to follow the Sentencing Act, the presumption of
correctness fails.” Id. at 345 (citing State v. Shelton, 854 S.W.2d 116, 123 (Tenn. Crim. App.
1992)). We are to also recognize that the defendant bears “the burden of demonstrating that
the sentence is improper.” Ashby, 823 S.W.2d at 169.

       In making its sentencing determination, a trial court, at the conclusion of the
sentencing hearing, first determines the range of sentence and then determines the specific
sentence and the appropriate combination of sentencing alternatives by considering: (1) the
evidence, if any, received at the trial and the sentencing hearing; (2) the presentence report;
(3) the principles of sentencing and arguments as to sentencing alternatives; (4) the nature
and characteristics of the criminal conduct involved; (5) evidence and information offered

                                              -10-
by the parties on the enhancement and mitigating factors; (6) any statistical information
provided by the administrative office of the courts regarding sentences for similar offenses,
(7) any statements the defendant wishes to make in the defendant’s behalf about sentencing;
and (8) the potential for rehabilitation or treatment. T.C.A. §§ 40-35-210(a), (b), -103(5);
State v. Williams, 920 S.W.2d 247, 258 (Tenn. Crim. App. 1995). When imposing the
sentence within the appropriate sentencing range for the defendant:

       [T]he court shall consider, but is not bound by, the following advisory
       sentencing guidelines:

       (1) The minimum sentence within the range of punishment is the sentence that
       should be imposed, because the general assembly set the minimum length of
       sentence for each felony class to reflect the relative seriousness of each
       criminal offense in the felony classifications; and

       (2) The sentence length within the range should be adjusted, as appropriate, by
       the presence or absence of mitigating and enhancement factors set out in §§
       40-35-113 and 40-35-114.

T.C.A. § 40-35-210(c). However, the weight given by the trial court to the mitigating and
enhancement factors are left to the trial court’s discretion and are not a basis for reversal by
an appellate court of an imposed sentence. Carter, 254 S.W.3d at 345. “An appellate court
is . . . bound by a trial court’s decision as to the length of the sentence imposed so long as it
is imposed in a manner consistent with the purposes and principles set out in sections -102
and -103 of the Sentencing Act.” Id. at 346.

       “The amended statute no longer imposes a presumptive sentence.” Carter, 254
S.W.3d at 343. As a result of the amendments to the Sentencing Act, our appellate review
of the weighing of the enhancement and mitigating factors was deleted when the factors
became advisory, as opposed to binding, upon the trial court’s sentencing decision. Id. at
344. Under current sentencing law, the trial court is nonetheless required to “consider” an
advisory sentencing guideline that is relevant to the sentencing determination, including the
application of enhancing and mitigating factors. Id. The trial court’s weighing of various
mitigating and enhancement factors is now left to the trial court’s sound discretion. Id.

      To facilitate appellate review, the trial court is required to place on the record its
reasons for imposing the specific sentence, including the identification of the mitigating and
enhancement factors found, the specific facts supporting each enhancement factor found, and
the method by which the mitigating and enhancement factors have been evaluated and
balanced in determining the sentence. See id. at 343; State v. Samuels, 44 S.W.3d 489, 492

                                              -11-
(Tenn. 2001). If our review reflects that “the trial court appl[ied] inappropriate mitigating
and/or enhancement factors or otherwise fail[ed] to follow the Sentencing Act, the
presumption of correctness fails” and our review is de novo. Carter, 254 S.W.3d at 345.

        At the outset we note that Appellant committed the criminal offenses at issue in
December of 2006, therefore, the 2005 amendments to the sentencing act apply to our review
of his sentencing. The 2005 amendments to the sentencing act made the application of the
enhancement factors advisory in nature. See T.C.A. § 40-35-114; State v. Jackie Lynn Gray,
No. M2007-02360-CCA-R3-CD, 2008 WL 2579175, at *5 (Tenn. Crim. App., at Nashville,
June 28, 2008), perm. app. denied, (Tenn. Dec. 29, 2008); State v. Troy Sollis, No. W2007-
00688-CCA-R3-CD, 2008 WL 1931688, at *3 (Tenn. Crim. App., at Jackson, May, 2, 2008).
In fact, “[T]he 2005 amendments [to the sentencing act] deleted as grounds for appeal a
claim that the trial court did not weigh properly the enhancement and mitigating factors.”
Carter, 254 S.W.3d at 344.

       At the conclusion of the hearing herein, the trial court explained that three
enhancement factors applied: (1) “[t]he defendant has a previous history of criminal
convictions or criminal behavior, in addition to those necessary to establish the appropriate
range;” (4) that “[a] victim of the offense was particularly vulnerable because of age or
physical or mental disability;” and (14) that the defendant abused a position of private trust.
T.C.A. § 40-35-114(1), (4), (14). The State concedes that the trial court erroneously
considered factor (4), relating to the victim’s age. We agree, without a showing of particular
vulnerability, the victim’s age alone does not support the application of this factor. The State
did not present evidence that the victim’s attention deficit disorder made him particularly
vulnerable, as required for the application of this enhancement factor. See State v. Ray
Charles Gasaway, No. 01C01-9703-CR-00101, 1998 WL 131536, at *3, n.6 (Tenn. Crim.
App. at Nashville, Mar. 24, 1998), perm. app. denied, (Tenn. Nov. 6, 1998). Despite the
erroneous application of this enhancement factor, the remaining factors support the sentence
imposed. See State v. Banks, 271 S.W.3d 90, 147 (Tenn. 2008) (upholding sentence where
two enhancement factors were applied to reach defendant’s sentence).

       It is clear that as the victim’s father Appellant was in a position of trust in his care of
the victim at least when involved in a visitation. Moreover, the testimony of Ms. Gentry
about repeated beatings, and of both Ms. Gentry and Ms. Hickman of Appellant’s failure to
pay child support which is a crime establish a history of criminal behavior. See, Tenn. Code
Ann. § 39-15-101 (providing that nonsupport of a minor child is a crime).

       After a review of the transcript from the sentencing hearing, it is clear that the trial
court also considered the nature and characteristics of the criminal conduct involved,
Appellant’s history and background, his lack of remorse for his conduct and the principles

                                              -12-
of sentencing prior to sentencing Appellant to three years in confinement, a one year increase
from the minimum Class D felony sentence for a standard offender. See id. at 345-46.
Under these circumstances the record supports Appellant’s sentence.

                                  C. Alternative Sentencing

        Appellant complains that the trial court denied alternative sentencing, when he was
a “candidate” for an alternative sentence. In fact, Appellant contends that the trial court
made no findings on the record regarding an alternative sentence. The State argues that the
trial court properly denied alternative sentencing.

      With regard to alternative sentencing, Tennessee Code Annotated section
40-35-102(5) provides as follows:


       In recognition that state prison capacities and the funds to build and maintain
       them are limited, convicted felons committing the most severe offenses,
       possessing criminal histories evincing a clear disregard for the laws and morals
       of society, and evincing failure of past efforts at rehabilitation shall be given
       first priority regarding sentencing involving incarceration . . . .

A defendant who does not fall within this class of offenders:

       [A]nd who is an especially mitigated offender or standard offender convicted
       of a Class C, D or E felony, should be considered as a favorable candidate for
       alternative sentencing options in the absence of evidence to the contrary . . .
       . A court shall consider, but is not bound by, this advisory sentencing
       guideline.


T.C.A. § 40-35-102(6); see also Carter, 254 S.W.3d at 347. For offenses committed on or
after June 7, 2005, a defendant is eligible for probation if the sentence actually imposed is
ten years or less. See T.C.A. § 40-35-303(a) (2006).

       All offenders who meet the criteria for alternative sentencing are not entitled to relief;
instead, sentencing issues must be determined by the facts and circumstances of each case.
See State v. Taylor, 744 S.W.2d 919, 922 (Tenn. Crim. App. 1987) (citing State v. Moss, 727
S.W.2d 229, 235 (Tenn. 1986)). Even if a defendant is a favorable candidate for alternative
sentencing under Tennessee Code Annotated section 40-35-102(6), a trial court may deny
an alternative sentence because:

                                              -13-
       (A) Confinement is necessary to protect society by restraining a defendant who
       has a long history of criminal conduct;

       (B) Confinement is necessary to avoid depreciating the seriousness of the
       offense or confinement is particularly suited to provide an effective deterrence
       to others likely to commit similar offenses; or

       (C) Measures less restrictive than confinement have frequently or recently
       been applied unsuccessfully to the defendant . . . .


T.C.A. § 40-35-103(1)(A)-(C). In choosing among possible sentencing alternatives, the trial
court should also consider Tennessee Code Annotated section 40-35-103(5), which states,
in pertinent part, “[t]he potential or lack of potential for the rehabilitation or treatment of the
defendant should be considered in determining the sentence alternative or length of a term
to be imposed.” T.C.A. § 40-35-103(5); see also State v. Dowdy, 894 S.W.2d 301, 305
(Tenn. Crim. App. 1994). The trial court may consider a defendant’s untruthfulness and lack
of candor as they relate to the potential for rehabilitation. See State v. Nunley, 22 S.W.3d
282, 289 (Tenn. Crim. App. 1999); see also State v. Bunch, 646 S.W.2d 158, 160-61 (Tenn.
1983); State v. Zeolia, 928 S.W.2d 457, 463 (Tenn. Crim. App. 1996); State v. Williamson,
919 S.W.2d 69, 84 (Tenn. Crim. App. 1995); Dowdy, 894 S.W.2d at 305-06.

      In the case herein, the trial court made the following statements with regard to
Appellant’s sentence:

       I’m going to find that the sentence should be served and I think that that
       finding is based on the fact that there is a prior history of abuse; that there is
       prior proof of violent and intimidating conduct towards others and there’s a
       clear unwillingness to comply with court orders in the past.

 We conclude that the evidence presented supports the decision of the trial court, and the trial
court did not abuse its discretion in ordering Appellant to serve the sentence in confinement.
The evidence at the sentencing hearing included testimony from Ms. Hickman and Jacqualina
Gentry2 about Appellant’s abusive behavior toward them and their children. Ms. Gentry even
testified that she had obtained an order of protection against Appellant, which he ultimately
violated. Further, Appellant was in jail at the time of the sentencing hearing for failure to pay
child support, exhibiting his unwillingness to comply with court orders. Appellant had also

       2
           Ms. Gentry is the mother of two of Appellant’s children.

                                                        -14-
been held in contempt on two prior occasions for failing to pay child support. The trial court
also commented on the “reprehensible” nature of Appellant’s actions, finding it “sad that
[Appellant didn’t] recognize what [he] did to [the victim].” From the record, it appears that
the trial court based its decision on all three subsections of Tennessee Code Annotated
section 40-35-103(1). We find no evidence to support the reversal of the trial court’s denial
of an alternative sentence. Therefore, this issue is without merit.

                                D. Consecutive Sentencing

       Finally, Appellant argues that the trial court improperly ordered consecutive
sentencing. The State concedes the error.

        A trial court may impose consecutive sentences upon a determination that one or more
of the criteria set forth in Tennessee Code Annotated section 40-35-115(b) exists. This
section permits the trial court to impose consecutive sentences if the court finds, among other
criteria, that:

       (1) The defendant is a professional criminal who has knowingly devoted the
       defendant’s life to criminal acts as a major source of livelihood;

       (2) The defendant is an offender whose record of criminal activity is extensive;

       (3) The defendant is a dangerous mentally abnormal person so declared by a
       competent psychiatrist who concludes as a result of an investigation prior to
       sentencing that the defendant’s criminal conduct has been characterized by a
       pattern of repetitive or compulsive behavior with heedless indifference to
       consequences;

       (4) The defendant is a dangerous offender whose behavior indicates little or
       no regard for human life, and no hesitation about committing a crime in which
       the risk to human life is high;

       (5) The defendant is convicted of two (2) or more statutory offenses involving
       sexual abuse of a minor with consideration of the aggravating circumstances
       arising from the relationship between the defendant and victim or victims, the
       time span of defendant’s undetected sexual activity, the nature and scope of the
       sexual acts and the extent of the residual, physical and mental damage to the
       victim or victims;




                                             -15-
       (6) The defendant is sentenced for an offense committed while on probation;
       or

       (7) The defendant is sentenced for criminal contempt.

T.C.A. § 40-35-115(b). When imposing a consecutive sentence, a trial court should also
consider general sentencing principles, which include whether or not the length of a sentence
is justly deserved in relation to the seriousness of the offense. See State v. Imfeld, 70 S.W.3d
698, 708 (Tenn. 2002). The imposition of consecutive sentencing is in the discretion of the
trial court. See State v. Adams, 973 S.W.2d 224, 230-31 (Tenn. Crim. App. 1997).

        The trial court stated that it was imposing consecutive sentences because of
Appellant’s “civil” sentence for contempt and the sentences have “to be done in that
fashion.” We agree with Appellant and the State that the trial court improperly imposed
consecutive sentencing based upon the determination that Appellant was sentenced for
criminal contempt. From what we can glean from the record, Appellant was serving a
sentence for civil contempt for failure to pay child support at the time the trial court
sentenced him for the conviction at issue herein. The trial court was not sentencing
Appellant with criminal contempt as required by Tennessee Code Annotated section 40-35-
115(b) in order to justify consecutive sentencing. Moreover, the trial court did not indicate
that any of the other factors justifying a consecutive sentence applied to Appellant.
Therefore, the matter is remanded to the trial court for entry of a corrected judgment form
to reflect Appellant’s sentence be served concurrently with his sentence for contempt.

                                          Conclusion

       For the foregoing reasons, Appellant’s conviction is affirmed. However, the matter
is remanded to the trial court for entry of a corrected judgment to reflect that Appellant’s
sentence is to be served concurrently to his sentence for civil contempt.




                                            ___________________________________
                                            JERRY L. SMITH, JUDGE




                                              -16-